Case 9:20-cv-80070-DMM Document 1 Entered on FLSD Docket 01/21/2020 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  DAVID POSCHMANN,

                 Plaintiff,
  v.                                                              CASE NO.

  2955 GJD HOLDINGS, LLC and
  SSS ENTERPRISES OF FLORIDA, INC.,

                 Defendants.
                                             /*12
                                              COMPLAINT

         Plaintiff, DAVID POSCHMANN, by and through his undersigned counsel, hereby sues

  the Defendants, 2955 GJD HOLDINGS, LLC and SSS ENTERPRISES OF FLORIDA, INC.,

  for injunctive relief pursuant to the Americans With Disabilities Act, 42 U.S.C. §12181, et seq.

  (hereinafter, the “ADA”) and in support thereof states as follows:

                                            JURISDICTION

          1.              This court has subject-matter jurisdiction since this action arises pursuant to 28

  U.S.C. § 1331 and §1343 and Plaintiffs claims arise under 42 U.S.C. §12181 et seq. based upon

  Defendants' violations of Title III of the ADA.

                                                    VENUE

          2.              Venue lies in this district pursuant to 28 U.S.C. § 1391(b) because the property

  that is the subject of this action is situated within this district and the events giving rise to the

  claims asserted herein occurred in this district.
Case 9:20-cv-80070-DMM Document 1 Entered on FLSD Docket 01/21/2020 Page 2 of 6



                                                    PARTIES

          3.      Plaintiff, David Poschmann, is an individual residing in this district who is over

 eighteen years of age and sui juris. Plaintiff is disabled as such term is defined by the ADA and

 is substantially limited in performing one or more major life activities due to the amputation of

 his right leg in 2012. Plaintiff uses a wheelchair to ambulate. Plaintiff drives his own specially

 equipped vehicle and has a valid disabled parking permit from the Florida Department of

 Highway Safety and Motor Vehicles. Plaintiffs access to the premises described below

 (hereinafter, the “Property”), and his full and equal enjoyment of the goods, services, facilities,

 privileges, advantages and/or accommodations offered at the Property were restricted and limited

 because of Plaintiff s disability and will be restricted in the future unless and until Defendants

  are compelled to cure the mobility-related ADA violations that exist at the Property, including

 those set forth in this Complaint.1Plaintiff intends to return to the Property in the near future to

  avail himself of the goods and services offered to the public at the Property and/or in order to test

  the Property for compliance with the mobility-related provisions of the ADA.

          4.       Defendants transact business in this judicial district within the State of Florida by,

  inter alia, being the owner and operator of the Property, a Citgo gasoline station and convenience

  store located at 1401 10th Street, Lake Park, Florida (including the adjoining grounds servicing

  the gasoline station and convenience store). Specifically, Defendant 2955 GJD Holdings, LLC

  owns the real property and building located at the property and SSS Enterprises of Florida, Inc.

  owns and operates the Citgo gasoline station and convenience store at the Property.




  1 The tern "ADA violations", as used herein, means that the physical elements at issue violated the ADA's
  regulations and the ADA Standards for Accessible Design, originally published in 1991, as well as the 2010
  Standards that became effective on March 15, 2012.



                                                          2
Case 9:20-cv-80070-DMM Document 1 Entered on FLSD Docket 01/21/2020 Page 3 of 6



                 CLAIM FOR INJUNCTIVE RELIEF PURSUANT TO THE ADA

          5.       On July 26, 1990, Congress enacted the ADA explaining that the purpose o f the

  ADA was to provide a clear and comprehensive national mandate for the elimination of

  discrimination against individuals with disabilities and to provide clear, strong, consistent,

  enforceable standards addressing said discrimination, invoking the sweep of congressional

  authority in order to address the major areas of discrimination faced day-to-day by people with

  disabilities to ensure that the Federal government plays a central role in enforcing the standards

  set by the ADA. (42 U.S.C. § 12101(b)(l)-(4)).

          6.       Places of public accommodation were provided with one and a half years from the

  enactment of the ADA to implement the requirements imposed by the ADA. The effective date

  of Title III of the ADA was January 26, 1992 (or January 26, 1993 if the defendant had ten or

  fewer employees and gross receipts of $500,000.00 or less).

          7.       Pursuant to the mandates of 42 U.S.C. §12134(a), on September 15, 2010, the

  Department of Justice, Office of the Attorney General, published revised regulations for Title III

  of the Americans With Disabilities Act of 1990 in the Federal Register to implement the

  requirements of the ADA (hereinafter “STANDARDS”). Public accommodations were required
                                                                           2
  to conform to these regulations on or before March 15, 2012.

           8.      The Property is a place of public accommodation pursuant to the ADA.

           9.       Most recently, in January, 2020 Plaintiff attempted to, and to the extent possible,

  accessed the Property but could not fully do so because of his disability due to the mobility-2



  2 "Safe Harbor. Elements that have not been altered in existing facilities on or after March 15, 2012, and that comply
  with the corresponding technical and scoping specifications for those elements in the 1991 Standards are not
  required to be modified in order to comply with the requirements set forth in the 2010 Standards" 28 CFR
  §36.304(d)(2)(i), however, the violations described herein violate both the 1991 Standards as well as the 2010
  Standards.



                                                            3
Case 9:20-cv-80070-DMM Document 1 Entered on FLSD Docket 01/21/2020 Page 4 of 6



  related ADA violations as well as Defendants' mobility-related discriminatory policies towards

  the disabled that exist at the Property that preclude and/or limit his access to the Property and/or

  the goods, services, facilities, privileges, advantages and/or accommodations offered therein,

  including the ADA violations set forth in this Complaint.

          10.     Plaintiff is an advocate of the rights of similarly situated disabled persons and,

  pursuant to Houston v. MarodSupermarkets, Inc., 733 F.3d 1323 (11th Cir. 2013), is a "tester"

  for the purpose of asserting his civil rights, monitoring, ensuring, and determining whether

  places of public accommodation, including online reservation systems for places of lodging, are

  in compliance with the ADA.

          11.     Defendants have discriminated against Plaintiff by denying him access to and full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations offered at the Property in violation of the ADA and will continue to

  discriminate against Plaintiff unless and until Defendants implement policies, consistent with the

  ADA, to accommodate the disabled and is compelled to remove all mobility-related barriers that

  exist at the Property.

          12.      The mobility-related unlawful physical barriers and ADA violations encountered

  and/or known by Plaintiff which preclude or limit Plaintiffs ability (because of Plaintiff s

  disability) to access the Property and/or fully and equally enjoy the goods, services, facilities,

  privileges, advantages and/or accommodations of the Property, include (the applicable sections

  of the STANDARDS are also denoted^):

          a)      Non-compliant interior and exterior accessible routes including non-compliant
                  route from the entrance to the convenience store to the restroom and non-
                  compliant connection to the public sidewalk and to the disabled person parking


  3 The 2010 Standards are denoted because the required remediation will occur after March 15, 2012 and thus must
  comply with these standards.


                                                          4
Case 9:20-cv-80070-DMM Document 1 Entered on FLSD Docket 01/21/2020 Page 5 of 6



                 space and a lack of level landing at the entrance to the convenience store (in
                 violation of STANDARDS 206, 402, 403, 404 and 405);

         b)      Lack of disabled person directional signage (in violation of STANDARDS
                 216 and 703.4.2);

         c)      Non-compliant restroom including but not limited to non-compliant maneuvering
                 space, non-compliant lavatory, non-compliant door hardware and non-compliant
                 grab bars (in violation of STANDARDS 603 and 604);

         d)      Non-compliant disabled person parking and access aisle (in violation of
                 STANDARDS 208 and 502) and

         e)      Non-compliant service counter (in violation of STANDARDS 227 and 904).

          13.    The removal of the physical barriers, dangerous conditions and ADA violations

  set forth herein is readily achievable and is technically feasible. 42 U.S.C. § 12182(b)(2)(A)(iv)

  and 42 U.S.C. § 12183(a)(2).

          14.    Plaintiff is without an adequate remedy at law and is suffering irreparable harm

  and he reasonably anticipates that he will continue to suffer irreparable harm unless and until

  Defendants are required to remove the mobility-related physical ADA violations as well as their

  mobility-related discriminatory policies towards the disabled that exist at the Property, including

  those set forth herein.

          15.     Plaintiff has retained the undersigned counsel for the filing and prosecution of this

  action and is entitled to recover reasonable attorneys’ fees, costs and expenses from Defendants,

  including litigation expenses and costs pursuant to 42 U.S.C. §12205.

          16.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided with authority to grant

   injunctive relief to Plaintiff, including an Order compelling Defendants to implement policies,

   consistent with the ADA, to accommodate the disabled and to alter the property to make it

   readily accessible to and usable by Plaintiff as required by the ADA.




                                                    5
Case 9:20-cv-80070-DMM Document 1 Entered on FLSD Docket 01/21/2020 Page 6 of 6




           WHEREFORE, Plaintiff, David Poschmann, requests that the Court issue a permanent

  injunction enjoining Defendants from continuing their mobility-related discriminatory practices,

  ordering Defendants to implement policies, consistent with the ADA, to accommodate the

  disabled and to remove the mobility-related physical barriers to access and alter the subject

  Property to make it readily accessible to and usable by Plaintiff as required by the ADA, and

  awarding Plaintiff reasonable attorneys’ fees, litigation expenses, including expert fees, and

  costs.

                                                        s/Drew M. Levitt
                                                        DREW M. LEVITT
                                                        Florida Bar No: 782246
                                                        drewmlevitt@gmail.com
                                                        LEE D. SARKIN
                                                        Florida Bar No. 962848
                                                        Lsarkin@aol.com
                                                        4700 N.W. Boca Raton Boulevard, Ste. 302
                                                        Boca Raton, Florida 33431
                                                        Telephone (561) 994-6922
                                                        Facsimile (561) 994-0837
                                                        Attorneys for Plaintiff




                                                    6
